

	

		II

		109th CONGRESS

		1st Session

		S. 838

		IN THE SENATE OF THE UNITED STATES

		

			April 19, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To allow modified bloc voting by

		  cooperative associations of milk producers in connection with a referendum on

		  Federal Milk Marketing Order reform.

	

	

		1.Short titleThe Act may be cited as the

			 Democracy for Dairy Producers Act of

			 2005.

		2.Modified bloc

			 voting

			(a)In

			 generalNotwithstanding

			 paragraph (12) of section 8c of the Agricultural Adjustment Act (7 U.S.C. 608c),

			 reenacted with amendments by the Agricultural Marketing Agreement Act of 1937,

			 in the case of the referendum conducted as part of the consolidation of Federal

			 milk marketing orders and related reforms under section 143 of the Agricultural

			 Market Transition Act (7 U.S.C. 7253), if a cooperative

			 association of milk producers elects to hold a vote on behalf of its members as

			 authorized by that paragraph, the cooperative association shall provide to each

			 producer, on behalf of which the cooperative association is expressing approval

			 or disapproval, written notice containing—

				(1)a description of the questions presented in

			 the referendum;

				(2)a statement of the manner in which the

			 cooperative association intends to cast its vote on behalf of the membership;

			 and

				(3)information regarding the procedures by

			 which a producer may cast an individual ballot.

				(b)Tabulation of

			 ballotsAt the time at which

			 ballots from a vote under subsection (a) are tabulated by the Secretary of

			 Agriculture, the Secretary shall adjust the vote of a cooperative association

			 to reflect individual votes submitted by producers that are members of,

			 stockholders in, or under contract with, the cooperative association.

			

